Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature of a release valve is not taught by the prior art.  This is not found persuasive because Invention I does not require a release valve which agitates the water in the dispensing system and so the feature on which the applicant relies to overcome the restriction is not a shared technical feature. The valves of Primus and Parks anticipate the generic release valve of invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the sensor”, there is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,804,112 (Jeans) in view of US PGPub 2016/0106136 (Gordon).
In Re claim 1 Jeans discloses a carbonated beverage dispensing system (abstract), comprising a tank having a tank volume for holding a volume of water with carbon dioxide dissolved therein (Column 7, lines 19-21), a carbon dioxide source configured to deliver carbon dioxide to the tank volume (Column 7, lines 19-21), a pump configured to pump water into the tank volume (Column 7, lines 15-24), a release valve in communication with the tank and configured to release gas from the tank volume (Column 10, lines 64-68), and a dispensing valve configured to dispense a carbonated beverage from the tank volume (Column 6, lines 11-13).
Jeans doesn’t disclose an evaporator coil configured to remove heat from the tank volume.
Gordon discloses an evaporator coil configured to remove heat from the tank volume of a liquid carbonation and dispensing apparatus (Paragraph 65, “cooling system 7...may include…refrigeration coils; Paragraph 75, “a refrigeration coil”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Jeans apparatus by adding an evaporation coil, as taught by Gordon, in order to more quickly and efficiently dissolve the carbon dioxide in the liquid).
In Re claim 4 Jeans discloses a syrup source (Column 6, line 14) configured to add syrup to the carbonated beverage dispensed from the tank (Column 6, lines 18-21).
In Re claim 10 Jeans discloses a pump which pumps water into the tank (Column 10, lines 50 and 51, “the water is pumped into the tank through an inlet tube 203) when the amount of water in the tank is less than a predetermined level (Column 11, lines 3-8, the level sensor ensures that the carbonator is not starved of water).
In Re claim 18 Jeans discloses no tanks disposed within the tank volume (Figure 1 show no tanks within the tank volume).
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeans in view of US Gordon and in further view of WO 2015/055743 (Lewis).
In Re claim 2 Jeans in view of Gordon as discussed in Re claim 1 above discloses all the limitations, but doesn’t disclose a carbon dioxide sensor operatively connected to the tank.
Lewis discloses a tank for a carbonated liquid comprising a carbon dioxide sensor which is configured to determine the level of carbon dioxide dissolved in water in the tank (Page 8, lines 1-4 “mid-infrared spectroscopy, to direct measure the level of dissolved CO2 in a carbonated beverage).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Jeans apparatus by adding a carbon dioxide sensor, as taught by Lewis, in order to maintain a steady level of dissolved C02 in the carbonated liquid.
In Re claim 9 the sensor taught by Lewis performs infrared spectroscopy and therefore comprises an infrared emitter and an infrared receiver (Lewis, Page 8 ,lines 1-4 and lines 29-30).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeans in view of US Gordon and in further view of US PGPub 2007/0187528 (Roth).
In Re claim 15 Jeans in view of Gordon as discussed in Re claim 1 discloses all the limitations, but doesn’t disclose a pump comprising a low-pressure pump.
Roth discloses a liquid dispensing apparatus comprising a low-pressure pump (Paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Jeans apparatus by making use a low-pressure pump as the liquid pump, in order to reduce waste and provide a quieter operation.
Allowable Subject Matter
Claims 3, 11-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753